 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 J & J Sports Productions, Inc.,                            Case No.: 2:15-cv-02313-JAD-GWF

 4             Plaintiff
                                                                   Order Dismissing Action
 5 v.                                                                Under FRCP 4(m)

 6 Luis Castro,

 7             Defendant

 8            On July 11, 2016, this court provided notice to plaintiff J & J Sports Productions, Inc.,

 9 that it had until August 10, 2016, to file proof of service or this case would be dismissed under

10 FRCP 4(m).1 Plaintiff filed nothing. Accordingly, IT IS HEREBY ORDERED, ADJUDGED,

11 AND DECREED that this action is DISMISSED without prejudice under FRCP 4(m). The

12 Clerk of Court is directed to ENTER JUDGMENT ACCORDINGLY and CLOSE THIS CASE.

13            Dated: February 6, 2019

14                                                                      ________ _ _______
                                                                                         _ _____
                                                                _________________________________
                                                                        trictt Judge
                                                                U.S. District  Judg
                                                                               Jud e Jenn
                                                                                        nniffer
                                                                                        nn   e A.
                                                                                      Jennifer  A Dorsey
15

16

17

18

19

20

21

22

23
     1
         ECF No. 5.
